Eesponse to Petition por Eehearing by
Judge Carroll
Overruling Petition.
So much, of the opinion in this case, which is reported in 153 Ky., 784, as indicates that the state is without power to punish agents of non-resident liquor dealers who solicit orders in this state, is withdrawn. The state, under the authority of Delamater v. South Dakota, 205 U. S., 96, 51 L. Ed., 728, has power to regulate the business of soliciting proposals to purchase intoxicating liquors by agents of foreign liquor dealers, but as yet has not legislated on this subject.
The petition is overruled.